231 F.2d 314
William Bela BINDER, Appellant,v.UNITED STATES of America, Appellee.
No. 12557.
United States Court of Appeals Sixth Circuit.
March 13, 1956.
Writ of Certiorari Denied June 4, 1956.

See 76 S. Ct. 1036.
Wm. Binder, pro se.
Fred W. Kaess, Orrin C. Jones, Detroit, Mich., for appellee.
Before SIMONS, Chief Judge, and McALLISTER and STEWART, Circuit Judges.
PER CURIAM.


1
This appeal is from a judgment entered upon a jury verdict finding appellant guilty of violating Title 18, § 659 of the United States Code, and of conspiring to violate that section. Appellant contends that he was deprived of the effective assistance of counsel and denied a fair and impartial trial in violation of his Constitutional rights.


2
These contentions are without merit. The record shows that appellant was without counsel until the third day of his trial, but it is evident that this situation was brought about in spite of rather than because of the conduct of the trial judge.


3
The record clearly shows that the trial judge was scrupulously and patiently careful to protect the rights of appellant. The appellant was confined in the Wayne County jail prior to trial. On at least three occasions, many days before the date set for trial, the trial judge arranged to have the appellant appear in court and offered to appoint counsel for him. These offers were declined. The trial judge on each occasion gave appellant a fair and completely reasonable opportunity to communicate with and employ counsel of his choice.


4
The trial judge was not obliged to force counsel upon the appellant. See United States v. Steese, 3 Cir., 1944, 144 F.2d 439; Woolard v. United States, 5 Cir., 1949, 178 F.2d 84.


5
The judgment of the district court is affirmed.